                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


ONETHA WESLEY, ET AL.                            CASE NO. 3:18-CV-1059

VERSUS                                           JUDGE TERRY A. DOUGHTY

UNIQUE GUIDANCE PROVIDER                         MAG. JUDGE KAREN L. HAYES
SERVICES, INC., and REGINA
WRIGHT
                                            RULING

       This is a suit filed by Plaintiff Onetha Wesley (“Wesley”) on behalf of herself and on

behalf of others similarly situated, under the Fair Labor Standards Act (“FLSA”), Title 29 United

States Code § 216(b), to collect allegedly unpaid wages as well as other damages from

Defendants Unique Guidance Provider Services, Inc. (“Unique”) and Regina Wright (“Wright”).

Unique has filed for the protection of the Bankruptcy Court for the Western District of Louisiana

[Doc. No. 3]. Title 11 United States Code § 362(a)(1) provides for an automatic stay of any

judicial proceeding against the debtor. All claims against Unique are, therefore, subject to an

automatic stay.

       Defendants in their answers [Doc. Nos. 5, 6] assert that the claims against Wright, the

sole shareholder and principle executive of Unique, are so intertwined with the claims against

Unique that such claims should also be litigated in the Bankruptcy Court. Defendants, therefore,

move the Court to stay all proceedings against Wright, as well.

       Wesley has filed a response to the motion to stay requesting that the claims against

Unique be severed and stayed, but that the claims against Wright be allowed to proceed [Doc.

No. 9]. Wesley contends that, under the FLSA, corporate officers with the type of operational

control exercised by Wright are jointly and severally liable for FLSA violations because the
FLSA treats such officers as “employers” that can be sued in their individual capacities, and,

therefore, since Wesley’s claims against Wright are independent of and do not depend in any

way on her claims against Unique, there is no reason to stay her claim against Wright while

Unique’s bankruptcy proceeds. Wesley also argues that staying this case in its entirety would

work great prejudice to potential class members, who have no way to know about this case or

how to protect their clams from erosion by the statute of limitations.

       Defendants have filed a reply [Doc. No. 10], in which they argue that they have a good

faith defense to penalties, and allowing the cases to proceed on parallel lines could result in

conflicting decisions on the penalties and even on any amounts owed. They agree that there is a

closeness of identity between Wright and Unique; however, they argue that the jurisprudence

favors applying the stay to non-debtors in that situation. They contend that Wright should be

required to present her defense (and the defense of the company) only once, and, further, the

judiciary should be required to try it only once.

       In support of her argument, Wesley cites Uranga v. Holiday Mkt., Inc., 2014 U.S. Dist.

LEXIS 12497 (N.D. Tex. Jan. 31, 2014), where a corporate entity and an individual were named

as defendants and were alleged to be jointly and severally liable for the FLSA claims asserted by

the plaintiff. After the individual defendant filed a suggestion of bankruptcy, a District Court in

this Circuit held that the Section 362 stay provisions did not extend to the non-debtor co-

defendant corporate entity. However, this case is different from Uranga, in that here it is the

corporate entity, the party that is primarily responsible for the FLSA claims, that has filed

bankruptcy.




                                                    2
       The automatic stay generally forestalls any action against debtors in bankruptcy, but not

against co-debtors, co-tortfeasors, or other non-debtors. See Reliant Energy Servs., Inc. v. Enron

Can. Corp., 34 F.3d 816, 825 (5th Cir. 2003).

       “The automatic stay of the bankruptcy court does not divest all other courts of

jurisdiction to hear every claim that is in any way related to the bankruptcy proceeding. As we

have noted, other district courts retain jurisdiction to determine the applicability of the stay to

litigation pending before them, and to enter orders not inconsistent with the terms of the stay.”

Picco v. Global Marine Drilling Co., 900 F.2d 846, 850 (5th Cir. 1990).

       “Most circuits hold that the district court has jurisdiction to determine the applicability of

the automatic stay under § 362(a) to proceedings before it.” Arnold v. Garlock, Inc., 288 F.3d

234, 236 (5th Cir. 2002) ((citing 2B Bankr.Service L.Ed. § 19:65(2002), reporting that the

Second, Third, Fifth, Sixth, Seventh, Eighth, and Tenth Circuits so rule)).

       Courts enjoy the discretionary authority to stay proceedings “in the interest of justice and

in control of their dockets.” Wedgeworth v. Fibreboard Corp. 706 F.2d 541, 545 (5th Cir. 1983).

The court’s discretion is not limitless, however. Id. In deciding whether to grant a stay, the

courts “must weigh competing interests and maintain an even balance.” Id. (citing Landis v.

North American Co., 299 U.S. 248, 254-55 (1936)). Accordingly, the court’s decision to grant a

stay should contemplate the following factors, “1) hardship and inequity on the moving party

without a stay; 2) prejudice the non-moving party will suffer if a stay is granted, and 3) judicial

economy.” Falgoust v. Microsoft Corp., No. CIV.A. 00-0779, 2000 WL 462919 (E.D. La. April

19, 2000).

       Applying these considerations, the Court recognizes that Wesley has a keen interest in the

timely resolution of her FLSA claim. Nonetheless, Wesley’s FLSA claim against Wright



                                                  3
substantially overlaps, and is practically identical to, her claim against Unique. Given the

relatedness of the claims, the Court finds that it is in the strong interest of judicial economy to

stay the claim against Wright pending Unique’s bankruptcy proceeding. This will avoid the

possibility of conflicting decisions, and, negate the burden on both parties of having to litigate

the same issues twice. Further, the judiciary will not have to try the same case twice.

       For these reasons, the motion to stay [Doc. Nos. 5, 6] is GRANTED. This matter is

STAYED pending resolution of Unique’s bankruptcy.

       Monroe, Louisiana, this 16th day of November, 2018.



                                                       ____________________________________
                                                        TERRY A. DOUGHTY
                                                        UNITED STATES DISTRICT JUDGE




                                                  4
